People v Taylor (2019 NY Slip Op 02024)





People v Taylor


2019 NY Slip Op 02024


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019

PRESENT: SMITH, J.P., CARNI, LINDLEY, NEMOYER, AND CURRAN, JJ. (Filed Mar. 15, 2019.) 


KA 16-02222.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vMERRELL K. TAYLOR, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDERJudgment unanimously affirmed. Counsel's motion to be relieved of assignment granted (see People v Crawford , 71 AD2d 38 [4th Dept 1979]). (Appeal from Judgment of Supreme Court, Erie County, Russell P. Buscaglia, A.J. - Attempted Robbery, 2nd Degree).